 
Exhibit 10.1
 
Freddie Mac Letterhead [f71146fmltr2c.gif]

      Date   To July 20, 2009   Charles E. Haldeman       From     Gene Shanks  
        Subject     Your Compensation as Chief Executive Officer


 
On behalf of the Compensation Committee (“Committee”) of Freddie Mac’s Board of
Directors (“Board”), this memorandum sets forth Freddie Mac’s agreement to
employ you as its Chief Executive Officer, effective on the date your employment
commences, pursuant to the terms and conditions set forth herein. The terms and
conditions set forth herein supersede any previous communications you may have
had with Freddie Mac, the Federal Housing Finance Agency (“FHFA”), or the
Department of the Treasury.
 
As you are aware, there is substantial uncertainty regarding executive
compensation practices in the financial services industry as a result of
numerous government actions and the recently issued regulations. Our regulator,
the FHFA, is working diligently with the Department of the Treasury to provide
us with guidance on the impact of the new regulations on Freddie Mac’s
compensation programs. Until FHFA and the Department of the Treasury are able to
provide us with greater clarity, we are not able to make an offer with respect
to several elements of what we would expect to comprise your total compensation
package.
 
Nevertheless, we want to make you the offer outlined in this memorandum with the
understanding that once FHFA provides final guidance regarding the structure of
executive compensation it is our intention to structure a compensation package
consistent with compensation being offered to chief executive officers at our
major competitors. The terms and conditions in this letter have been approved by
the Compensation Committee (the “Committee”) of Freddie Mac’s Board of Directors
and James D. Lockhart, the Federal Housing Finance Agency’s Director, who has
also consulted with the Department of the Treasury.
 
As Freddie Mac’s Chief Executive Officer, you shall be the highest-ranking
officer of Freddie Mac and shall have the same status, privileges, and
responsibilities normally inherent in such capacity in corporations of similar
size and character. You shall also perform such additional duties as the Board
may from time to time reasonably assign to you. In addition, for so long as you
remain Chief Executive Officer, the Board shall nominate you as a director of
Freddie Mac.





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 2 of 13
 
During your employment as Chief Executive Officer, you agree to devote
substantially your full time, attention, and energies to Freddie Mac’s business,
and to not be engaged in any other business activity, whether or not such
business activity is pursued for gain, profit, or other pecuniary advantage,
other than service on outside Boards as approved by the Committee. This
restriction shall not prevent you from devoting a reasonable amount of time to
charitable or public interest activities or from making passive investments of
your assets in such form or manner as you desire, consistent with Freddie Mac’s
Personal Securities Investments Policy.
 
Please review and confirm that such terms and conditions conform to your
understanding by returning to Paul George, Freddie Mac’s Executive
Vice-President of Human Resources and Corporate Services, a signed copy of this
memorandum.
 

I.   Compensation

 
Freddie Mac agrees to pay you the following:
 
A. Base Salary
 
Your annualized base salary shall be $900,000 and will be paid subject to
Freddie Mac’s executive compensation plans, practices and policies in effect as
of the date of payment. Subject to approval by FHFA after consulting with the
Department of the Treasury, the Committee has the discretion to determine
whether to implement a salary adjustment.
 
If you terminate your employment with Freddie Mac at any time for any reason,
your salary will terminate as of the date your employment terminates.
 
B. Additional Incentive Opportunity
 
To the extent permitted by FHFA and after we receive clarification on the above
referenced regulatory actions impacting executive compensation, we would propose
to provide you with a short-term and long-term target incentive opportunity that
when added to your base salary would be consistent with the level of
compensation provided by our major competitors (which are subject to the same
regulations) for the equivalent position.
 
Once established, your short-term target incentive opportunity for 2009 will be
pro-rated based on your date of hire. Your long-term incentive opportunity for
2009 will be pro-rated based on the maximum number of whole months that you can
work during the long-term incentive’s performance period(s).
 
The actual dollar amount of the incentive opportunity you receive shall be
determined in the sole discretion of the Committee, subject to approval by FHFA
after consulting with the Department of the Treasury, as appropriate, and may be
based on an assessment of performance against your individual objectives, as
well as company and division performance against Freddie Mac’s annual corporate
Scorecard.





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 3 of 13
 

II.   Relocation Benefit

 
You shall receive the relocation benefit consistent with the Company’s executive
relocation package.
 
In lieu of the 90-day temporary living program provided under our standard
executive relocation benefits, you will be provided with no more than nine
months of temporary lodging for you and your family at a local hotel or a
comparable living arrangement and reimbursement for reasonable commuting and
necessary living expenses.
 
In addition to the benefits provided under our standard executive relocation
program, you and each member of your immediate family will be provided with one
commercial flight to/from the Washington D.C. area and your current residence
each month for the first nine months of your employment. You are permitted to
aggregate the maximum permitted flights during the nine month period and use
them as you see fit for yourself or any member of your immediate family.
 
The Company will not provide a gross-up of any relocation expenses regardless of
whether the benefit is provided on an exception basis or pursuant to the
Company’s normal executive relocation benefit.
 
III. Other Benefits
 
You will be eligible to participate in all employee benefit plans offered to
Freddie Mac’s senior executive officers (as may be modified or terminated from
time to time by Freddie Mac in its sole discretion) pursuant to the terms set
forth in the applicable plan. In summary, our benefit plans consist of the
following:
 

  •  Health and Welfare — Competitive and flexible medical benefits program for
you and your eligible dependants with several options to choose from. Dental and
vision coverage for you and your dependants that covers a wide variety of
services.     •  Thrift/401(k) Savings Plan — You will be able to contribute on
a pre-tax basis and Freddie Mac will begin matching a portion of your
contributions — based on years of service — up to 6% of pay. This plan also
includes a Company annual discretionary contribution called the “Basic
Contribution”, which is in addition to the matching contribution and is based on
a defined formula with a five year vesting schedule.     •  Pension Plan —
Provides benefits based on a formula that takes into account your age, salary,
and years of service. The formula is, in summary, 1% x Highest Average Monthly
Pay for a Consecutive 36 Month Period x Years of Service. You will vest in this
benefit after five-years of service. Benefits are normally paid out in the form
of a monthly annuity beginning at age 65.     •  Supplemental Executive
Retirement Plan (SERP) — An unfunded non-qualified plan for officers intended to
make up for employer provided contributions and/or benefits under





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 4 of 13
 

     the Pension Plan and Thrift/401(k) Savings Plan that are capped due to
Internal Revenue Code limitations.     •  Income Protection — Provides
short-term disability and long-term disability income protection, life
insurance, accidental death and personal loss insurance, and business travel
accident coverage.

 
Under a separate cover we are sending details of our employee benefit plans. As
a new employee, when you first become eligible for benefits, you may select the
plans that best meet your needs and those of your family by logging on to
http://netbenefits.fidelity.com. Shortly after your start date, you will receive
an email from the “Benefits Center” instructing you to log on to Fidelity
NetBenefits to make your benefits elections.
 
You will not receive any information at your home address. Your enrollment
window is 30 days. During Orientation, our flexible benefits program and
information about enrollment, will be explained in greater detail. Please visit
our new hire website, Step Inside,
http://www.freddiemac.com/careers/stepinside/, for information about working at
Freddie Mac.
 

IV.   Vacation

 
As an officer, you are eligible to accrue up to 20 days of core vacation during
your first calendar year of employment. This equates to 6.46 hours each pay
period; you begin accruing vacation starting your first complete pay period.
 
Starting in 2010 (your second calendar year of employment), you will have the
opportunity to continue to accrue 20 days vacation during each calendar year.
You will be provided more information following your start of employment.
 

V.   Compensation In the Event of Termination

 
In the event that Freddie Mac terminates your employment for reasons other than
“Cause” (as defined in Attachment A hereto), then Freddie Mac will provide you
with severance pay and other benefits in an amount equal to that provided to
Freddie Mac’s senior executive officers pursuant to the terms of an applicable
severance policy in effect as of the date of your termination of employment.
 
In the event that any compensation or benefit to be provided pursuant to the
terms of this Paragraph V constitutes nonqualified deferred compensation subject
to section 409A of the Internal Revenue Code, then any payment of such
compensation or benefit shall be delayed to the extent necessary to comply with
Internal Revenue Code section 409A(a)(2)(B)(i) and accompanying Treasury
regulations and other applicable Treasury or Internal Revenue Service guidance.
 
Your employment shall be deemed terminated within the meaning of Paragraph V in
the event you for any reason other than “Cause” (as defined in Attachment A
hereto) no longer serve as





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 5 of 13
 
the highest-ranking officer of Freddie Mac, your responsibilities as Chief
Executive Officer are materially diminished, you are not nominated by the Board
to serve as a Director of Freddie Mac or your base salary is reduced.
 

VI.   Termination of Board Membership

 
Your termination of employment for any reason (including resignation) shall be
deemed to be the termination of your membership on the Board as of the same
effective date.
 
VII. Restrictive Covenant Agreement
 
The terms of compensation provided in this memorandum are contingent on your
agreement to be bound by the terms of the enclosed Restrictive Covenant
Agreement, which you must sign and return together with a signed copy of this
memorandum. It is included as Attachment B.
 
VIII. Recapture Agreement
 
The terms of compensation provided in this memorandum are contingent on your
agreement to be bound by the terms of the enclosed Recapture Agreement, which
you must sign and return together with a signed copy of this memorandum. It is
included as Attachment C.
 

IX.   Escrow Agreement

 
You acknowledge that payments of compensation and benefits, including any
termination of employment payment pursuant to Paragraph V, are subject to escrow
in the event prior to the first anniversary of the termination of your
employment for any reason FHFA files a Notice of Charges alleging misconduct by
you that was knowing and caused or would be likely to cause a substantial loss
to Freddie Mac and directs the company to escrow compensation and benefits that
otherwise may be paid to you.
 

X.   FHFA Approval

 
Notwithstanding FHFA’s approval of the terms and conditions of compensation
provided herein, including compensation to be paid to you in the event of the
termination of your employment, you acknowledge and understand that such
approval is subject to reassessment. If a severance triggering event were to
occur, any future payout would be subject to the review and approval of the
Director of the FHFA at that time.





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 6 of 13
 

XI.   Reservation of Rights

 
This memorandum is not intended, nor shall it be interpreted, to constitute a
contract of employment for a specified duration, and each of you and Freddie Mac
retain the discretion to terminate the employment relationship at any time for
any lawful reason.
 
During the course of your review of this memorandum, Freddie Mac expects that
you have had the opportunity to consult and receive assistance from appropriate
advisors, including legal, tax, and financial advisors.
 
This memorandum shall be construed, and the rights and obligations herein
determined, exclusively in accordance with the substantive law of the
Commonwealth of Virginia, excluding provisions of Virginia law concerning
choice-of-law that would result in the law of any state other than Virginia
being applied.
 
 

     
/s/  Eugene B. Shanks, Jr.
  July 21, 2009       Eugene B. Shanks, Jr.   Date Chairman, Compensation
Committee    


 
I agree to the terms of this memorandum, which includes Attachments A, B, and C.
 
 

     
/s/  Charles E. Haldeman
  July 21, 2009       Charles E. Haldeman   Date


 
 
Attachments





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 7 of 13
 
ATTACHMENT A
TO
July 20, 2009 MEMORANDUM TO CHARLES E. HALDEMAN
 
Definition of “Cause”
 
For purposes of the memorandum agreement, “Cause” shall mean the occurrence of
one or more of the following:
 
(i) You commit a felony or any crime involving moral turpitude;
 
(ii) In carrying out your duties, you engage in conduct that constitutes gross
neglect or gross misconduct or any material violation of applicable Freddie Mac
rule or policy, including any policy relating to investment by Freddie Mac
employees in securities, the violation of which amounts to gross neglect or
gross misconduct;
 
(iii) You materially breach any provision of this memorandum agreement; or
 
(iv) Any other willful or malicious misconduct on your part that is
substantially injurious to Freddie Mac.
 
In each case, “Cause” shall not exist unless and until Freddie Mac has delivered
to you a copy of a resolution duly adopted by a majority of the entire Board of
Directors (excluding you) at a meeting of the Board of Directors called and held
for such purpose (after reasonable notice to you and an opportunity for you,
together with counsel, to be heard before the Board of Directors), finding that
in the good faith opinion of the Board an event set forth in subclauses (i),
(ii), (iii) or (iv) has occurred. During the period commencing on the date
Freddie Mac notifies you that it intends to call a meeting of the Board of
Directors to terminate your employment for “Cause” pursuant to this memorandum
agreement, Freddie Mac may reduce your responsibilities and duties and any such
reduction or diminishment in your responsibilities and duties during such period
shall not constitute the termination of your employment.





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 8 of 13
 
Attachment B
 
RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT
 
In exchange for the mutual promises and consideration set forth below, this
Restrictive Covenant and Confidentiality Agreement (“Agreement”) is entered into
by and between the Federal Home Loan Mortgage Corporation (“Freddie Mac” or
“Company”) and Charles E. Haldeman (“Executive”), effective as of July 20, 2009.
 

I.       Definitions

 
The following terms shall have the meanings indicated when used in this
Agreement.
 
A.      Prohibited Competition: Considering offers of employment from, seeking
or accepting employment with, directly or indirectly providing professional
services to, becoming a director of, or being an investor (representing more
than a five (5) percent equity interest) in, (i) Fannie Mae (ii) all Federal
Home Loan Banks (including the Office of Finance); and (iii) such other entities
to which the Executive and the Company may agree in writing from time-to-time.
 
B.      Confidential Information: Information or materials in written, oral,
magnetic, digital, computer, photographic, optical, electronic, or other form,
whether now existing or developed or created during the period of Executive’s
employment with Freddie Mac, that constitutes trade secrets and/or proprietary
or confidential information. This information includes, but is not limited to:
(i) all information marked Proprietary or Confidential; (ii) information
concerning the components, capabilities, and attributes of Freddie Mac’s
business plans, methods, and strategies; (iii) information relating to tactics,
plans, or strategies concerning shareholders, investors, pricing, investment,
marketing, sales, trading, funding, hedging, modeling, sales and risk
management; (iv) financial or tax information and analyses, including but not
limited to, information concerning Freddie Mac’s capital structure and tax or
financial planning; (v) confidential information about Freddie Mac’s customers,
borrowers, employees, or others; (vi) pricing and quoting information, policies,
procedures, and practices; (vii) confidential customer lists; (viii) proprietary
algorithms; (ix) confidential contract terms; (x) confidential information
concerning Freddie Mac’s policies, procedures, and practices or the way in which
Freddie Mac does business; (xi) proprietary or confidential data bases,
including their structure and content; (xii) proprietary Freddie Mac business
software, including its design, specifications and documentation;
(xiii) information about Freddie Mac products, programs, and services which has
not yet been made public; (xiv) confidential information about Freddie Mac’s
dealings with third parties, including dealers, customers, vendors, and
regulators; and/or (xv) confidential information belonging to third parties to
which Executive received access in connection with Executive’s employment with
Freddie Mac. Confidential Information does not include general skills,
experience, or knowledge acquired in connection with Executive’s employment with
Freddie Mac that otherwise are generally known to the public or within the
industry or trade in which Freddie Mac operates.





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 9 of 13
 
C.      Severance: Cash compensation paid pursuant to Freddie Mac’s Severance
Policy.
 
D.      Severance Policy: Freddie Mac Policy 3-254.1 (Severance — Officers), or
any subsequent and superceding severance policy.
 
II.      Non-Competition
 
Executive recognizes that as a result of Executive’s employment with Freddie
Mac, Executive has access to and knowledge of critically sensitive Confidential
Information, the improper disclosure or use of which would result in grave
competitive harm to Freddie Mac. Therefore, Executive agrees that during
Executive’s employment with Freddie Mac and for twenty-four (24) months
immediately following termination of Executive’s employment for any reason,
Executive shall not engage in Prohibited Competition. Executive acknowledges and
agrees that this covenant has unique, substantial and immeasurable value to
Freddie Mac, that Executive has sufficient skills to provide a livelihood for
Executive while this covenant remains in force, and that this covenant will not
interfere with Executive’s ability to work consistent with Executive’s
experience, training and education. This non-competition covenant applies
regardless of whether Executive’s employment is terminated by Executive, by
Freddie Mac, or by a joint decision.
 
III.      Non-Solicitation and Non-Recruitment
 
During Executive’s employment with Freddie Mac and for a period of twelve
(12) months after Executive’s termination of employment for any reason,
Executive shall not directly or indirectly, on his own behalf of or on behalf of
any other person, corporation, partnership, firm, financial institution or other
business entity, recruit or solicit or attempt to recruit or solicit or assist
another to recruit or solicit any person (who at such time is employed as a
Freddie Mac officer (or equivalent) to cease their employment relationship with
Freddie Mac for the purpose of their being employed by or providing professional
services to any other entity or person; provided that this section shall not be
construed as a prohibition on the ability of Executive to provide a reference to
any person or entity with which Executive has no affiliation provide the Freddie
Mac employee has notified Freddie Mac of their intent to terminated their
employment with Freddie Mac.
 

IV.       Treatment of Confidential Information

 
A.      Non-Disclosure. Executive recognizes that Freddie Mac is engaged in an
extremely competitive business and that, in the course of performing Executive’s
job duties, Executive will have access to and gain knowledge about Confidential
Information. Executive further recognizes the importance of carefully protecting
this Confidential Information in order for Freddie Mac to compete successfully.
Therefore, Executive agrees that Executive will neither divulge Confidential
Information to any persons, including to other Freddie Mac employees who do not
have a Freddie Mac business-related need to know, nor make use of the
Confidential Information for the Executive’s own benefit or for the benefit of
anyone else other





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 10 of 13
 
than Freddie Mac. Executive further agrees to take all reasonable precautions to
prevent the disclosure of Confidential Information to unauthorized persons or
entities, and to comply with all Company policies, procedures, and instructions
regarding the treatment of such information.
 
B.      Return of Materials. Executive agrees that upon termination of
Executive’s employment with Freddie Mac for any reason whatsoever, Executive
will deliver to Executive’s immediate supervisor all tangible materials
embodying Confidential Information, including, but not limited to, any
documentation, records, listings, notes, files, data, sketches, memoranda,
models, accounts, reference materials, samples, machine-readable media, computer
disks, tapes, and equipment which in any way relate to Confidential Information,
whether developed by Executive or not. Executive further agrees not to retain
any copies of any materials embodying Confidential Information.
 
C.      Post-Termination Obligations. Executive agrees that after the
termination of Executive’s employment for any reason, Executive will not use in
any way whatsoever, nor disclose any Confidential Information learned or
obtained in connection with Executive’s employment with Freddie Mac without
first obtaining the written permission of the Executive Vice President of Human
Resources of Freddie Mac. Executive further agrees that, in order to assure the
continued confidentiality of the Confidential Information, Freddie Mac may
correspond with Executive’s future employers to advise them generally of
Executive’s exposure to and knowledge of Confidential Information, and
Executive’s obligations and responsibilities regarding the Confidential
Information. Executive understands and agrees that any such contact may include
a request for assurance and confirmation from such employer(s) that Executive
will not disclose Confidential Information to such employer(s), nor will such
employer(s) permit any use whatsoever of the Confidential Information. To enable
Freddie Mac to monitor compliance with the obligations imposed by this
Agreement, Executive further agrees to inform in writing Freddie Mac’s Executive
Vice President of Human Resources of the identity of Executive’s subsequent
employer(s) and Executive’s prospective job title and responsibilities prior to
beginning employment. Executive agrees that this notice requirement shall remain
in effect for twelve (12) months following the termination of Executive’s
Freddie Mac employment.
 
D.      Ability to Enforce Agreement and Assist Government Investigations.
Nothing in this Agreement prohibits or otherwise restricts you from: (1) making
any disclosure of information required by law; (2) assisting any regulatory or
law enforcement agency or legislative body to the extent you maintain a legal
right to do so notwithstanding this Agreement; (3) filing, testifying,
participating in or otherwise assisting in a proceeding relating to the alleged
violation of any federal, state, or local law, regulation, or rule, to the
extent you maintain a legal right to do so notwithstanding this Agreement; or
(4) filing, testifying, participating in or otherwise assisting the Securities
and Exchange Commission or any other proper authority in a proceeding relating
to allegations of fraud.





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 11 of 13
 

V.       Consideration Given to Executive

 
In exchange for agreeing to be bound by the terms, conditions, and restrictions
stated in this Agreement, Freddie Mac will provide the Executive with the
following consideration, each of which itself is adequate consideration for
Executive’s agreement to be bound by the provisions of this Agreement:
 
A.      Compensation Agreement. Freddie Mac has agreed to compensate Executive
as Chief Executive Officer pursuant to the terms and conditions set forth in the
July 20, 2009 memorandum agreement between Executive and Freddie Mac.
 
B.      Severance. In the event the Executive’s employment is terminated
pursuant to circumstances that qualify the Executive for Severance, then the
Executive shall receive Severance and other benefits in an amount equal to that
provided to Freddie Mac’s senior executive officers pursuant to the terms of an
applicable severance policy in effect as of the date of Executive’s termination
of employment. Executive’s receipt of Severance is contingent on any legally
required approval from the Director of the Federal Housing Finance Agency.
 

VI.       Compliance with the Code of Conduct and Corporate Policies

 
As a Freddie Mac employee, Executive will be subject to Freddie Mac’s Code of
Conduct (“Code”) and to Corporate Policy 3-206, Personal Securities Investments
Policy (“Policy”) that, among other things, limit the investment activities of
Freddie Mac employees. Executive agrees to fully comply with the Code and the
Policy.
 
VII.      Absence of Any Conflict of Interest
 
Executive represents that Executive does not have any confidential information,
trade secrets or other proprietary information that Executive obtained as the
result of Executive’s employment with another employer that Executive will be
using in Executive’s position at Freddie Mac. Executive also represents that
Executive is not subject to any employment, confidentiality or stock grant
agreements, or any other restrictions or limitations imposed by a prior
employer, which would affect Executive’s ability to perform the duties and
responsibilities of Chief Executive Officer of Freddie Mac and that Executive
has provided Freddie Mac with copies of any such agreements or limitations so
that Freddie Mac can make an independent judgment that Executive’s employment
with Freddie Mac is not inconsistent with any of its terms.
 
VIII.      Affect of Termination of Employment
 
In the event that your employment terminates for any reason, you agree that you
shall be deemed to have resigned, effective as of the date of such termination
of employment with Freddie Mac, as a member of Freddie Mac’s Board of Directors
and from all positions, titles, duties, authorities and responsibilities arising
out of or relating to your employment or such





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 12 of 13
 
Board membership, including any directorships or fiduciary positions to which
your were serving at the request of, or appointment by, Freddie Mac. You also
agree that you will execute any such documents and take any such further steps
as Freddie Mac’s Board of Directors reasonably may ask of you to effectuate such
resignations.
 

IX.       Reservation of Rights

 
Executive agrees that nothing in this Agreement constitutes a contract or
commitment by Freddie Mac to continue Executive’s employment in any job position
for any period of time, nor does anything in this Agreement limit in any way
Freddie Mac’s right to terminate Executive’s employment at any time for any
reason.
 

X.       Enforcement

 
A.      Executive acknowledges that Executive may be subject to discipline, up
to and including termination of employment, for Executive’s breach or threat of
breach of any provision of this Agreement.
 
B.      Executive agrees that irreparable injury will result to Freddie Mac’s
business interests in the event of breach or threatened breach of this
Agreement, the full extent of Freddie Mac’s damages will be impossible to
ascertain, and monetary damages will not be an adequate remedy for Freddie Mac.
Therefore, Executive agrees that in the event of a breach or threat of breach of
any provision(s) of this Agreement, Freddie Mac, in addition to any other relief
available, shall be entitled to temporary, preliminary, and permanent equitable
relief to restrain any such breach or threat of breach by Executive and all
persons acting for and/or in concert with Executive, without the necessity of
posting bond or security, which Executive expressly waives.
 
C.      Executive agrees that each of Executive’s obligations specified in this
Agreement is a separate and independent covenant, and that all of Executive’s
obligations set forth herein shall survive any termination, for any reason, of
Executive’s Freddie Mac employment. To the extent that any provision of this
Agreement is determined by a court of competent jurisdiction to be unenforceable
because it is overbroad, that provision shall be limited and enforced to the
extent permitted by applicable law. Should any provision of this Agreement be
declared or determined by any court of competent jurisdiction to be
unenforceable or invalid under applicable law, the validity of the remaining
obligations will not be affected thereby and only the unenforceable or invalid
obligation will be deemed not to be a part of this Agreement.
 
D.      This Agreement is governed by, and will be construed in accordance with,
the laws of the Commonwealth of Virginia, without regard to its or any other
jurisdiction’s conflict-of-law provisions. Executive agrees that any action
related to or arising out of this Agreement shall be brought exclusively in the
United States District Court for the Eastern District of Virginia, and Executive
hereby irrevocably consents to personal jurisdiction and venue in such court and
to service of process by United States Mail or express courier service in any
such action.





--------------------------------------------------------------------------------



 



Compensation Terms — Charles E. Haldeman — July 20, 2009
Page 13 of 13
 
E.      If any dispute(s) arise(s) between Freddie Mac and Executive with
respect to any matter which is the subject of this Agreement, the prevailing
party in such dispute(s) shall be entitled to recover from the other party all
of its costs and expenses, including its reasonable attorneys’ fees.
 
Executive has been advised to discuss all aspects of this Agreement with
Executive’s private attorney. Executive acknowledges that Executive has
carefully read and understands the terms and provisions of this Agreement and
that they are reasonable. Executive signs this Agreement voluntarily and accepts
all obligations contained in this Agreement in exchange for the consideration to
be given to Executive as outlined above, which Executive acknowledges is
adequate and satisfactory, and which Executive further acknowledges Freddie Mac
is not otherwise obligated to provide to Executive. Neither Freddie Mac nor its
agents, representatives, directors, officers or employees have made any
representations to Executive concerning the terms or effects of this Agreement,
other than those contained in this Agreement.
 
 

              By:  
    
  Date:                       Charles E. Haldeman        







--------------------------------------------------------------------------------



 



Attachment C
Recapture Agreement

Triggering Event   The recapture will be triggered if, at any time during the
executive’s employment with Freddie Mac (or, under certain circumstances after
termination of the executive’s employment, as described below), the Board
determines and notifies you in writing that any of the following (“Triggering
Events”) occurred:       1.   The executive has obtained a legally binding right
to bonus or incentive payment based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria.       2.   As a result of misconduct, Freddie Mac is required to
prepare an accounting restatement due to the material noncompliance of Freddie
Mac with any financial reporting requirements under the federal securities laws.
      3.   The executive’s employment with Freddie Mac is terminated for “cause”
under subclauses (i) or (iv) as defined below or, within two years of the
termination of the executive’s employment at Freddie Mac, the Board makes a
determination that circumstances existed at the time of the executive’s
termination that would have justified termination for cause under subclauses (i)
or (iv) or the executive was later convicted of or pleaded nolo contendere to a
felony committed before the termination date and such felony resulted in
material business or reputational harm to Freddie Mac.       4.   The
executive’s employment with Freddie Mac is terminated for “cause” under
subclauses (ii) or (iii) as defined below, or within two years of the
termination of the executive’s employment at Freddie Mac, the Board makes a
determination that circumstances existed at the time of the executive’s
termination that would have justified a termination for cause under subclauses
(ii) or (iii) as defined below and that actions of the executive resulted in
material business or reputational harm to Freddie Mac.

 



--------------------------------------------------------------------------------



 



Recapture Agreement - Charles E. Haldeman - July 20, 2009
Page 2 of 5

Definition of Cause   For purposes of this Recapture Agreement, “cause” shall
mean the occurrence of one or more of the following:           (i) The executive
is convicted of or pleads nolo contendere to a charge of a felony or any crime
involving moral turpitude;           (ii) In carrying out his duties, the
executive engages in conduct that constitutes gross neglect or gross misconduct
or any material violation of applicable Freddie Mac rule or policy, including
any policy relating to investment by Freddie Mac employees in securities, the
violation of which amounts to gross neglect or gross misconduct;           (iii)
The executive materially breaches any provision of the Memorandum Agreement
dated July 20, 2009 from Gene Shanks to the executive; or           (iv) Any
other willful or malicious misconduct on the executive's part that is
substantially injurious to Freddie Mac.       • In each case, “cause” shall not
exist unless and until Freddie Mac shall have provided: (i) reasonable notice to
the executive setting forth Freddie Mac’s intention to make a determination that
an event set forth in subclauses (i), (ii), (iii) or (iv) has occurred; (ii)
where remedial action is appropriate and feasible, a reasonable opportunity for
the executive to take such action; (iii) an opportunity for the executive,
together with the executive’s counsel, to be heard before the Board; and (iv)
executive with a copy of a resolution duly adopted by a majority of the entire
Board of Directors (excluding the executive) at a meeting of the Board of
Directors called and held for such purpose finding that in the good faith
opinion of the Board an event set forth in subclauses (i), (ii), (iii) or (iv)
has occurred. No act or failure to act by the executive will be considered
“willful” unless it is done, or omitted to be done, by the executive in bad
faith or without reasonable belief that the executive’s action or omission was
in the best interests of Freddie Mac.

 



--------------------------------------------------------------------------------



 



Recapture Agreement - Charles E. Haldeman - July 20, 2009
Page 3 of 5

Recapture Period   1.   In the case of the first Triggering Event, compensation
subject to recapture may include Recapture Eligible Compensation (as defined
below) paid to the Executive for up to two years prior to the Triggering Event.
      2.   In the case of the second Triggering Event, compensation is subject
to recapture consistent with Section 304 of the Sarbanes-Oxley Act of 2002.    
  3.   In the case of the third Triggering Event, compensation subject to
recapture may include Recapture Eligible Compensation paid to the Executive for
up to two years prior to the date that the executive is terminated or subsequent
to the termination of employment.       4.   In the case of the fourth
Triggering Event, compensation subject to recapture may include Recapture
Eligible Compensation paid to the Executive at the time of termination of
employment or subsequent to the date of termination.     Compensation Subject to
Recapture   For purposes of this Recapture Agreement, “Recapture Eligible
Compensation” shall consist of the following:       1.   In the case of the
first Triggering Event, Recapture Eligible Compensation consists of the annual
short-term incentive (“STI”) (i.e., the annual bonus) and the annual long-term
incentives (“LTI”).       2.   In the case of the second Triggering Event,
Recapture Eligible Compensation consists of bonuses and profits described in
section 304 of the Sarbanes-Oxley Act of 2002.       3.   In the case of the
third and fourth Triggering Events, Recapture Eligible Compensation consists of
the annual STI, the annual LTI and any severance benefits paid.       In the
event that the executive is terminated for cause under any of the subclauses
(i), (ii), (iii) or (iv) specified in the Definition of Cause above, the
executive forfeits rights to any future payment of annual

 



--------------------------------------------------------------------------------



 



Recapture Agreement - Charles E. Haldeman - July 20, 2009
Page 4 of 5

    STI, LTI or severance benefits that might otherwise have been due pursuant
to the terms of applicable plans or awards from the date of executive’s
termination forward.       With respect to any recapture of compensation:      
•   A recapture of STI or other cash paid, for such compensation that the Board
determines is subject to repayment, would require the executive to repay the
gross amount of the compensation previously paid. Additionally, any further
obligation of Freddie Mac to make payments under such plans could be cancelled.
      •   A recapture of LTI or other stock-based award granted, for such awards
that the Board determines, would require the executive to repay Freddie Mac the
full fair market value of the award(s) based upon vesting date. Additionally,
any unvested and/or unexercised stock-based awards could be cancelled.       •  
Base salary paid prior to the date of the Triggering Event is not subject to
recapture.       •   The executive’s assets acquired prior to employment by
Freddie Mac or acquired from sources other than Freddie Mac directly are not
subject to recapture under this agreement. The right to recapture is not
retroactive prior to the date of employment.

 



--------------------------------------------------------------------------------



 



Recapture Agreement - Charles E. Haldeman - July 20, 2009
Page 5 of 5

Amount to be
Recaptured   The Board has discretion to determine the appropriate amount
required to be recaptured, if any, upon a Triggering Event, which is intended to
be the compensation in excess of what Freddie Mac would have paid the executive
had Freddie Mac taken into consideration the impact of the Triggering Event at
the time such compensation was awarded.       Any disputes between the executive
and Freddie Mac concerning the occurrence of a Triggering Event or the amount
subject to recapture shall be determined exclusively in accordance with the
substantive laws of the Commonwealth of Virginia, excluding provisions of the
Virginia law concerning choice-of-law that would result in the law of any state
other than Virginia being applied.

I agree to the terms of this Recapture Agreement

                  By:         Date:            Charles E. Haldeman          

 